Citation Nr: 0321009	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-16 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin rash, to 
include as due to Agent Orange exposure.

3.  Entitlement to service connection for a giant hairy nevus 
of the veteran's child, claimed as due to the veteran's 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970, including service in Vietnam.  Available service 
personnel records indicate his receipt of the Combat Action 
Ribbon, among other awards and decorations.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions entered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina. 

The issues of the veteran's entitlement to service connection 
for hypertension and for a skin rash, claimed as due to Agent 
Orange exposure, are addressed in the Remand portion of the 
instant document.


FINDING OF FACT

The claim for entitlement to service connection for a giant 
hairy nevus of the veteran's son, claimed as due to the 
veteran's exposure to Agent Orange, is legally insufficient.


CONCLUSION OF LAW

The claim of entitlement to service connection for a giant 
hairy nevus of the veteran's son, claimed as due to the 
veteran's exposure to Agent Orange, is without legal merit.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is noteworthy that, while this appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  The 
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, and VA has issued regulations implementing 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
The VCAA and the implementing regulations are liberalizing 
and are therefore applicable to the question herein 
presented.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

This issue, however, is a case in which the law and not the 
facts are dispositive of the outcome, and, neither the 
veteran, nor his representative, specifically argues that the 
RO has failed to comply with the VCAA as to this issue.  It 
is nevertheless apparent that attempts have been made by RO 
personnel to comply with its duties to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete, as well as notice to the veteran of any 
information and evidence needed to substantiate and complete 
a claim, inclusive of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  As there is no basis in law for the 
claim advanced, no VA medical examination or other duty to 
assist obligation was undertaken, in accordance with 
38 C.F.R. § 3.159(c).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In this claim for benefits initiated by the veteran in July 
1998, he alleges that as a result of his inservice exposure 
to Agent Orange, his son was born with a giant hairy nevus 
and such disorder has required ongoing medical care.  He does 
not contend, nor does the record so reflect, that the giant 
hairy nevus is his disorder, only that his exposure to Agent 
Orange in service led to a birth defect of his son.  He cites 
existing law providing for VA compensation for children of 
veterans born with spina bifida as a basis for the grant of 
compensation in this instance.  

The veteran is correct that section 1805 of the United States 
Code provides for the payment of a monthly allowance to any 
child of a Vietnam veteran for any disability from spina 
bifida suffered by such child.  38 U.S.C.A. § 1805 (West 
2002).  In addition, section 1815 of the United States Code 
provides for the payment of a monetary allowance to any 
eligible child of women Vietnam veterans who are born with 
certain birth defects.  38 U.S.C.A. § 1815 (West 2002).  
However, neither of the foregoing is applicable to the facts 
of the case now before the Board, as the disability in 
question is not shown by the record to entail spina bifida, 
nor is the veteran is this instance a woman who served in 
Vietnam.  Furthermore, neither statute presents a basis for 
determining by analogy that a monetary allowance is payable 
for his child's giant hairy nevus, and there is otherwise no 
known legal authority providing for a grant of a VA monetary 
benefit on the basis of the giant hairy nevus of the 
veteran's son.

In sum, the applicable laws and regulations are unambiguous 
and they do not permit a grant of service connection for a 
giant hairy nevus of the veteran's child, claimed as due to 
the veteran's Agent Orange exposure in service.  In this 
case, where the law and not the evidence is dispositive, the 
Board must deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a giant hairy nevus of the veteran's 
son, claimed as due to the veteran's Agent Orange exposure, 
is denied.


REMAND

Further development of the certified issues of the veteran's 
entitlement to service connection for hypertension and for a 
skin rash is found to be in order for a variety of reasons.  
Although it is noted that the amended regulations 
implementing the VCAA were provided to the veteran in a 
statement of the case (SOC) in July 2002, VCAA compliance is 
lacking as to the notice of the veteran of the evidence 
needed to substantiate his claims, the division of 
responsibility in obtaining such evidence, and in fulfilling 
the duty to assist obligation.  Further attempts to secure 
the veteran's service medical records are needed, despite 
multiple prior attempts based on the notations by the 
National Personnel Records Center (NPRC) in February 2001 
that the veteran's service medical records were held by the 
United States Marine Corps (USMC) and the referral of the 
USMC in February 2001 of the RO's records request to the 
NPRC.  As well, the veteran avers that no efforts have been 
made to date to obtain his service medical records from the 
United States Marine Corps Reserve (USMCR), with the local 
detachment to which he was assigned reportedly being located 
in Cherry Point, North Carolina.  Further efforts must be 
made to locate the records or it must become evident that the 
records do not exist or that additional efforts to obtain 
same would be futile.  

It is also evident that in its July 2002 SOC, the RO appears 
to have improperly expanded the veteran's claim for service 
connection for hypertension to include congestive heart 
failure and adjudicated both matters on a direct and 
secondary, although there is no indication that service 
connection has been established for any disability.  The 
record likewise reflects that additional documentary evidence 
was received by the Board without a waiver of initial 
consideration by the RO, following the veteran's hearing 
before the Board in Washington, D.C. in March 2003.  Such 
evidence includes lay statements and is also reflective of 
the veteran's unsuccessful efforts to obtain medical records 
from a former employer, Amoco Oil Company, for treatment of 
his hypertension.  While he reports having spoken to a 
manager of the Citgo Asphalt Refinery Company following the 
March 2003 hearing, he was told that the Amoco records were 
unavailable, but no explanation was forthcoming from the 
manager as to what happened to such records.  Based on the 
foregoing, further procedural and evidentiary development is 
found to be in order.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of the 
veteran's entitlement to service 
connection for hypertension and a skin 
rash.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  By the same letter, the RO must also 
advise the veteran of the evidence needed 
to substantiate his claims of entitlement 
to service connection for hypertension 
and a skin rash, to include as due to 
Agent Orange exposure.  He should also be 
instructed of his right to submit any 
additional argument and/or evidence in 
support of such claims.  That evidence 
may be of a lay or medical variety.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for his claimed hypertension 
and skin rash from the time of his 
discharge from service in June 1970 to 
the present, inclusive of medical 
treatment he previously reported as 
having been received from a company 
physician while employed with the Amoco 
Oil Company.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request, including any 
compiled by Amoco Oil Company.  Any and 
all pertinent VA treatment records not 
already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  

Such records, once obtained, must then be 
added to the claims folder.

4.  The RO should obtain all available 
service medical and personnel records of 
the veteran for inclusion in his claims 
folder through contact with the NPRC, 
USMC, USMCR (including its detachment at 
Cherry Point, North Carolina), and any 
other appropriate source.  Such efforts 
must be continued until it is determined 
either that such records do not exist or 
that further efforts to obtain such 
records would be futile.  If, after 
making reasonable efforts to obtain these 
records, the RO is unable to secure same, 
the RO must (a) identify the specific 
records it was unable to obtain; (b) 
briefly explain the efforts that it made 
to obtain those records; and (c) describe 
any further action to be taken with 
respect to the claims in question.  The 
veteran must then be given an opportunity 
to respond.

5.  Thereafter, the veteran should be 
afforded the appropriate VA medical 
examination for the purpose of 
determining the nature and etiology of 
any hypertension found.  The claims 
folder must be made available to the 
examiner for review prior to any 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  
Following a review of service and 
postservice medical records, the examiner 
should provide a professional opinion, 
with full supporting rationale, as to 
whether any currently found hypertension 
is related to or had its onset during the 
veteran's period of active duty from 
August 1967 to June 1970 or during the 
one-year period following the veteran's 
discharge from service in June 1970.

6.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any skin disorder found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Following a review of the service 
and postservice medical records, the 
examiner should state whether any 
diagnosed skin disorder is related to the 
veteran's active duty service, to include 
as due to exposure to Agent Orange.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  The RO should clarify the basis for 
its inclusion in the SOC of July 2002 of 
the issue of the veteran's entitlement to 
service connection for congestive heart 
failure and on what basis the claims for 
service connection for hypertension 
and/or congestive heart failure were 
adjudicated therein on the basis that 
either was proximately due to or the 
result of service-connected disorder.  

9.  The RO should readjudicate the issues 
of the veteran's entitlement to service 
connection for hypertension and for a 
skin rash, claimed as due to Agent Orange 
exposure, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA; Charles v. 
Principi, 16 Vet. App. 370, 373-74 
(2002); and Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  If any 
benefit sought on appeal continues to be 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
law requires full compliance with all orders in this remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  



	                     
______________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


